94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mark S. MOORE, Appellant,v.Sam SMITH;  Leonard Edwards;  Henry Reese, Jr.;  VictorStuard;  Unknown Carey;  Janet Everett;  JesseHarris;  Joe Stewart;  Dave Kovac;Julian Boyd, Appellees.
No. 95-4067.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 5, 1996.Field Aug. 21, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Mark S. Moore appeals from the decision of the District Court1 granting summary judgment to various employees of the St. Louis City Jail in Moore's civil rights action concerning a misconduct report he received for passing a marijuana cigarette to another inmate.


2
Having reviewed the record, we conclude that the decision of the District Court is correct and that an opinion from this Court would have no precedential value.  Accordingly, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri